Mr. Justice Baker delivered the opinion of the court. Plaintiff in error was charged with violating section 1454 of the Municipal Code of Chicago, was found guilty by a jury and his fine assessed at fifty dollars. The court overruled his motion for a new trial and rendered judgment on the verdict to reverse which this writ of error is prosecuted. The Court instructed the jury that before they could find the defendant guilty they must, “find from a greater weight or preponderance of the evidence that the charge against him had been sustained. ’ ’ This instruction was wrong. In an action for debt for the recovery of a penalty, more than a preponderance of the evidence is necessary to authorize a recovery. A. T. & S. F. Ry. Co. v. The People, 227 Ill. 270; T. P. & W. Ry. Co. v. Foster, 43 id. 480; Ruth v. Abingdon, 80 id. 418. The evidence was conflicting, and in such a case the instructions should be accurate to sustain a judgment rendered on the verdict. Smith v. The People, 142 Ill. 117. For the error in this instruction the judgment is reversed and the cause remanded. Reversed and remanded.